DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Arodzero et al. (US 20170336526) as modified by Marconnet et al. (US 20200098535) further in view of Steck et al. (US 10178748).
Regarding claim 1, Arodzero teaches an x-ray source for a backscatter imager comprising
An x-ray source 207 and 
Wherein the backscatter imager comprises no liquid cooling subsystem.
However Arodzero fails to teach the x-ray source comprising an anode; a first electron beam emitter configured to output a first e-beam toward the anode, at least a second e-beam emitter configured to output a second e-beam toward the anode; wherein the at least a second e-beam emitter is disposed at a different positional location compared to the first e-beam emitter; and at least one power supply 
Marconnet teaches an x-ray source comprising: an anode 89; a first electron beam (upper 55, figure 3) emitter configured to output a first e-beam toward the anode, at least a second e-beam emitter (lower 55, figure 3) configured to output a second e-beam toward the anode; wherein the at least a second e-beam emitter (lower) is disposed at a different positional location compared to the first e-beam emitter (upper); and at least one power supply (electronic device requires a power supply) configured to power the first e-beam emitter, the second e-beam emitter, or both the first e-beam emitter and the second e-beam emitter, wherein the anode is positioned to generate the x-rays resulting from an interaction of the anode with the first e-beam and the second e-beam (figure 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the x-ray source of aaaaa with the x-ray source as taught by Marconnet, since it would provide better beam strength.
Further Marconnet fails to teach the x-ray source is air cooled.
Steck teaches an x-ray source with cooling fan 21.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the x-ray source of Marconnet with the cooling fan as taught by Steck, since it would provide better cooling.
Regarding claim 2, Arodzero as modified teaches the x-ray source further comprises a shield having a window; the anode is configured to direct the x-rays toward the window; and the window and the shield are configured to produce an x-ray beam from the x-rays (Marconnet, figure 3).
Regarding claim 6, Marconnet teaches the at least one power supply comprises a first power supply configured to power the first e-beam emitter and a second power supply configured to power the second e-beam emitter (figure 1).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marconnet in view of Gordon et al. (US 5808376). 
Regarding claim 3, Marconnet fails to teach the first e-beam emitter is configured to operate at 1,500 watts; the second e-beam emitter is configured to operate at 1,500 watts; and the at least one power supply is configured to power the first e-beam emitter at 1,500 watts, and to power the second e-beam emitter at 1,500 watts.
1500 watts is known (see Gordon).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adapt the claimed power, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Thus, one would be motivated to adapt the cathode power to generate desired object response.
Claims 1-2, 7-8, 11, 13 -17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arodzero in view of as modified by Hoffman (US 20060285645) further in view of Steck et al. (US 10178748).
Regarding claim 1, Arodzero teaches an x-ray source for a backscatter imager comprising
An x-ray source 207 and 
Wherein the backscatter imager comprises no liquid cooling subsystem.
However Arodzero fails to teach the x-ray source comprising an anode; a first electron beam emitter configured to output a first e-beam toward the anode, at least a second e-beam emitter configured to output a second e-beam toward the anode; wherein the at least a second e-beam emitter is disposed at a different positional location compared to the first e-beam emitter; and at least one power supply configured to power the first e-beam emitter, the second e-beam emitter, or both the first e-beam emitter and the second e-beam emitter, wherein the anode is positioned to generate the x-rays resulting from an interaction of the anode with the first e-beam and the second e-beam.
Hoffman teaches an x-ray source comprising: an anode 80; a first electron beam 82 emitter configured to output a first e-beam toward the anode, at least a second e-beam emitter 84 configured to 
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the x-ray source of Arodzero with the x-ray source as taught by Hoffman, since it would provide better beam strength.
Further Hoffman fails to teach the x-ray source is air cooled.
Steck teaches an x-ray source with cooling fan 21.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the x-ray source of Hoffman with the cooling fan as taught by Steck, since it would provide better cooling.
Regarding claim 7, Arodzero teaches a backscatter imager, comprising: an x-ray source 207 
the backscatter imager is configured to produce an x-ray beam from the x-rays when the x-rays pass through the window;
a rasterizer 208 configured to rasterize the x-ray beam; and
an x-ray sensor 204 configured to detect reflected x-rays that are reflected from a target.
However Arodzero fails to teach the dual cathode x-ray source.
Hoffman teaches the dual cathode x-ray source (see above).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the source of Arodzero with the dual cathode as taught by Hoffman, since it would provide better beam characteristics.
Further Hoffman fails to teach the x-ray source is air cooled.
Steck teaches an x-ray source with cooling fan 21.

Regarding claim 8, Hoffman fails to teach the first e-beam emitter is configured to operate at 1,500 watts; the second e-beam emitter is configured to operate at 1,500 watts; and the at least one power supply is configured to power the first e-beam emitter at 1,500 watts, and to power the second e-beam emitter at 1,500 watts.
1500 watts is known (see Gordon).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adapt the claimed power, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Thus, one would be motivated to adapt the cathode power to generate desired object response.
Regarding claim 11, Hoffman teaches the at least one power supply comprises a first power supply configured to power the first e-beam emitter and a second power supply configured to power the second e-beam emitter (para 30).
Regarding claim 13, Arodzero teaches a controller configured to process image data; a first data bus between the x-ray sensor and the controller; a display configured to display a backscatter image; and a second data bus between the controller and the display, wherein: the x-ray sensor is configured to detect reflected x-rays that are reflected from the target and to pass the image data corresponding to the x-rays detected by the sensor to the controller on the first data bus; and the controller is further configured to pass the processed image data to the display on the second data bus (a computer).
Regarding claim 14, Arodzero teaches a method for generating a backscatter image, 
producing x-rays resulting from an interaction of the anode with the e-beam
directing the x-rays toward a target; collecting x-rays reflected from the target; and
processing the collected x-rays reflected from the target to generate a backscatter image (see above).

Hoffman teaches a dual cathode x-ray source.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the source of Arodzero with the dual cathode as taught by Hoffman, since it would provide better beam strength.
Further Hoffman fails to teach the x-ray source is air cooled.
Steck teaches an x-ray source with cooling fan 21.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the x-ray source of Hoffman with the cooling fan as taught by Steck, since it would provide better cooling.
Regarding claim 15, Arodzero as modified teaches directing the x-rays toward a window in a shield to generate an x-ray beam; and the directing of the x-rays toward the target comprises directing the x-ray beam toward the target (see above).
Regarding claim 16, Arodzero teaches rasterizing the x-ray beam using a rasterizer 16 prior to the directing of the x-ray beam toward the target (see above).
Regarding claim 17, Hoffman teaches powering the first e-beam emitter at 1,500 watts; and powering the second e-beam emitter at 1,500 watts.
1500 watts is known (Gordon).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adapt the claimed power, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Thus, one would be motivated to adapt the cathode power to generate desired object response.

passing image data from the x-ray sensor to a controller on a first data bus; processing the image data using the controller to generate processed image data; passing the processed image data from the controller to a display on a second data bus; and displaying the backscatter image on the display (figure 3).
Allowable Subject Matter
Claims 4-5, 9-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4-5, 9-10 and 18-19, the prior art fails to teach a third e-beam emitter configured to output a third e-beam toward the anode; and a fourth e-beam emitter configured to output a fourth e-beam toward the anode as claimed in claim 4, 9 and 18.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884